Citation Nr: 0205239	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a heart disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Representative




ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from November 
1956 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The referenced rating decision denied the veteran's 
claims seeking entitlement to service connection for a 
gastrointestinal disorder and entitlement to an increased 
rating in excess of 10 percent for a fracture of the thoracic 
8th vertebra.  Within the same decision, the RO also denied 
the veteran's application to reopen his previously denied 
claim of entitlement to service connection for a heart 
disorder.  The veteran has perfected a timely appeal of the 
RO's July 1994 rating decision.

The veteran appeared at a hearing before the RO in October 
1996, and he also appeared at a hearing before the 
undersigned Member of the Board at the RO in September 2001.  
At the time of the veteran's Board hearing, he submitted 
additional evidence under a waiver of Regional Office 
consideration.  At that time, the veteran also withdrew his 
claim of entitlement to an increased rating in excess of 10 
percent for a fracture of the thoracic 8th vertebra.  

This case was previously before the Board in May 1999, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.

It is also noted that the veteran is now contending that he 
has low back strain stemming from several back injuries he 
sustained while stationed in Vietnam.  This particular claim 
was previously denied by way of an April 1977 rating action.  
Therefore, the veteran's claim for entitlement to service 
connection for a low back disorder constitutes a request to 
reopen his previously denied claim.  Accordingly, the RO must 
respond to the veteran's request.

The Board is also required to consider all the issues that 
have been reasonably raised by the record.  See Douglas v. 
Derwinski, 1 Vet. App. 435, 438-39 (1992).  In an October 
1999 statement, the veteran related that while in service, 
his left leg was torn to the bone about five inches below the 
left knee, and then over to the left side of the bone about 
four inches.  According to the veteran, he was told that he 
would require surgery because ligaments were cut; however, he 
never received surgery for this injury.  The veteran 
currently contends that since he has gotten older, his leg 
has gotten weak, he has a lot of pain, and he has had to wear 
a brace that covers his knee and left leg.  In light of the 
foregoing, and the fact that this issue has not been 
developed or adjudicated by the RO, the matter is referred to 
the RO for appropriate action.

Finally, the Board notes that while the issue of whether new 
and material has been submitted sufficient to reopen a claim 
of entitlement to service connection for a heart disorder is 
presently before the Board for appellate review, the Board is 
undertaking additional development with respect to the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  Further, having currently decided 
by way of the present Board decision that the veteran has in 
fact submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for a heart 
disorder, the Board is now undertaking additional development 
with respect to this issue as well.  When development is 
completed with respect to both of the aforementioned issues, 
the Board will then provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's and/or 
his representative's response, the Board will prepare a 
separate decision addressing the issues of entitlement to 
service connection for a heart disorder and entitlement to 
service connection for a gastrointestinal disorder.


FINDINGS OF FACT

1.  An unappealed RO decision in April 1977 denied the 
veteran's claim of entitlement to service connection for a 
heart disorder.  This was a final disallowance of this claim.

2.  Evidence received since the April 1977 rating decision is 
so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for a heart 
disorder. 


CONCLUSIONS OF LAW

1.  The RO's April 1977 rating decision, which denied the 
veteran entitlement to service connection for a heart 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
heart disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  In March 1993 the veteran submitted both his 
application to reopen his previously denied claim of 
entitlement to service connection for a heart disorder.  By 
way of a July 1994 rating action, the veteran's application 
to reopen his service connection claim was denied.  This 
particular rating action contained information which advised 
the veteran that in order to reopen a previously denied 
claim, the presentation of new and material evidence was 
required.  It was further related that evidence was 
considered new, when it was not merely cumulative of other 
evidence of record and it was considered material, when it 
was relevant and probative of the issue(s) at hand.  In March 
1995, the RO then issued a statement of the case which 
addressed more thoroughly, the applicable law and put the 
veteran on notice regarding the evidentiary shortcomings of 
his application to reopen his previously denied claim for 
entitlement to service connection for a heart disorder.  
Thereafter, by way of the remaining rating actions issued 
during the pendency of this appeal, to include a February 
1997 Hearing Officer decision and November 1999 rating 
decision, coupled with the remaining supplemental statements 
of the case also issued during the pendency of this appeal, 
the veteran was provided with further evidence regarding the 
law and evidentiary shortcomings of his application to reopen 
a previously denied claim.

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  The RO has made reasonable efforts to develop the 
record in that the veteran's service medical records were 
obtained and associated with the claims folder.  The RO has 
also consistently associated the veteran's private, military 
facility, and VA treatment records with the veteran's claims 
folder. In 1977, the veteran was provided with a relevant VA 
examination.  The RO has subsequently obtained a copy of the 
examination report, and it has also been associated with the 
veteran's claims folder.  Finally, the veteran was scheduled 
for a personal hearing both at the RO, and before the 
undersigned Member of the Board.  Thus, under the 
circumstances of this case, VA has satisfied its duties to 
notify and assist the veteran in this case, and adjudication 
of this appeal without remand to the RO for additional 
consideration under the new law poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Therefore the veteran's request to reopen a 
previously denied claim seeking entitlement to service 
connection for a heart disorder.

II. New and Material Evidence

The veteran is seeking to reopen his claim for entitlement to 
service connection for a heart disorder.  The referenced 
claim was previously denied by the RO in an April 1977 rating 
decision.  In March 1993, the veteran filed his application 
to reopen his previously denied claim.  Therefore, his 
application to reopen that claim was initiated prior to 
August 29, 2001, the effective date of the amended § 3.156, 
which redefines "new and material evidence" needed to 
reopen a previously denied claim.  See 66 Fed. Reg. 45620, 
45629-30 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
March 1993 claim to reopen, which is discussed below.  

As previously mentioned, by an April 1977 rating decision, 
the RO denied the veteran's claim seeking entitlement to 
service connection for a heart disorder.  This decision was 
based on the RO's finding that while the veteran was both 
treated and definitively diagnosed with acute pericarditis 
during service, this condition was deemed to have resolved 
prior to his discharge from service, with no existing 
residuals or other existing underlying heart conditions such 
as hypertension.  In support of this assertion, the RO 
specifically noted that shortly after the veteran was treated 
for acute pericarditis, a subsequent in-service 
electrocardiogram (EKG) dated in December 1966, resulted in 
normal findings.  Moreover, the veteran's 
separation/retirement examination, dated in August 1976, 
contained no pertinent medical findings regarding the 
existence of any acute pericarditis residuals, or other 
underlying heart condition/s.  EKG results also taken at the 
time of the veteran's separation/retirement from service, 
were again described as normal.  Consequently, the veteran 
was deemed to be asymptomatic at the time of his discharge 
from active military service.

As a timely appeal of the RO's adverse April 1977 rating 
decision was not submitted, the Board concludes that the RO's 
April 1977 decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in April 1977.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's April 
1977 rating decision consists of the following: (1) copies of 
the veteran's service medical records; (2) post-service 
medical evidence dating from the mid-1970s through the late 
1990s; and (3) personal testimony which was provided by the 
veteran both at an October 1996 RO hearing and a September 
2001 travel board hearing.  

In regards to the copies of service medical records which 
have been added to the record, the Board observes that only 
two treatment records, which are dated in 1966, are of 
particular interest as they were not associated with the 
claims folder in April 1977.  A treatment record dated August 
20, 1966, indicates the veteran sought initial medical 
treatment for a sore throat.  It was noted that the veteran 
had a history of Beta Strep throat infections at several 
times in the past.  Final diagnosis was heart disease of 
undetermined origin, manifested by electrocardiographic 
changes.  It was determined that the veteran would be 
transferred from his home base at Fort Leonard Wood, 
Missouri, to a military air referral center for further 
evaluation, treatment, and/or final disposition.  

The veteran was subsequently hospitalized at the USAF 
Hospital Dyess AFB Texas from August 20, 1966, through 
September 17, 1966.  Approximately two days after his 
admission to the hospital, the veteran had an episode of 
chest pain.  The next night, the veteran had a second episode 
of a sharper substernal pain that radiated straight through 
to his back.  Following this episode, it was noted that the 
veteran never had any further chest pain.  Physical 
examination a few days after the veteran's hospital admission 
revealed no abnormalities.  At no time during the veteran's 
hospitalization were there any gallop rhythms, rubs, or 
murmurs noted.  A chest x-ray revealed no abnormalities.  An 
initial electrocardiogram was described as normal.  Numerous 
follow-up electrocardiograms revealed isolated T-wave 
inversion in leads 1, 2, 3 AVF and V4 through V6.  This 
change remained essentially unchanged during the veteran's 
hospitalization.  In regards to the veteran's course in the 
hospital, it was noted that that the veteran was initially 
treated with Erythromycin for his pharyngitis, as he was 
allergic to Penicillin.  A throat culture did not reveal 
Alpha Strept or Beta Strept.  It was noted that for the last 
three weeks of his hospitalization, the veteran had an 
unremarkable course.  It was believed that his 
electrocardiographic changes most likely represented 
myocardial ischemia with a distinct possibility of viral 
pericarditis or mild carditis following the veteran's 
pharyngitis.  Ultimately, the veteran was referred back to 
his home base of Fort Leonard Wood, Missouri.

While at Fort Leonard, the veteran was admitted into the 
hospital in November 1966 with a diagnosis of possible 
pericarditis and/or ischemic disease.  His laboratory data 
was within normal limits.  It was specifically noted that the 
veteran's EKGs gradually returned to normal.  The veteran was 
described as relatively asymptomatic throughout his hospital 
course except for intermittent bouts of anterior chest pain 
with radiation to the shoulders, which were not associated 
with EKG or enzyme changes.  It was noted that viral studies 
were sent on admission and six weeks later, however, the 
reports were not back.  On November 2, 1966, the veteran was 
given a convalescent leave of two weeks, and he returned on 
November 15, 1966.  It was noted that the veteran apparently 
did fairly well on his leave, except for an occasional bout 
of chest pain.  An EKG done November 16, 1966 was within 
normal limits.  Treatment plan including discharging the 
veteran and treating him on an outpatient basis.  Final 
diagnosis was pericarditis, acute, nonrheumatic.

In regards to the post-service medical evidence which has 
been added to the record the Board observes that a July 1977 
VA examination noted, among other diagnoses, residuals of 
acute pericarditis recovered.  The same 1977 VA examination 
included a radiographic report pertaining to the chest, which 
noted that there was azygos lobe septation in the right apex, 
but otherwise essentially normal chest.  

Treatment records dating as far back as the mid-1970s through 
the late 1990s evidence that during this extensive time 
period, the veteran consistently sought treatment at military 
and VA facilities for various pertinent medical complaints to 
include: (1) chest pain; (2) radiating pain down the neck, 
leg/s, and shoulder-arm/s region; and (3) numbness and 
weakness in the extremities.  The same treatment records also 
reflect that while the veteran's on going EKG tests and chest 
x-rays were consistently within normal limits throughout the 
entire referenced time period, the veteran nevertheless, 
continued to receive varying diagnoses with regards to his 
pertinent medical complaints (particularly concerning his 
chest pain).  For example, in early April 1985, the veteran 
received a diagnosis of normal peripheral vascular disease.  
In late April 1985 the veteran underwent a cardiology 
consultation wherein, the examiner assessed that he did not 
suspect cardiac pathology in view of the veteran's atypical 
medical history, no lab findings supporting the veteran's 
chest pain, and in view of little evidence of risk factors.  
In May 1985, the veteran was diagnosed with atypical chest 
pain-multiple somatic complaints.  In July 1985 the veteran 
was diagnosed with non-specific sensory abnormalities.  In 
August 1985 the veteran was diagnosed with atypical chest 
pain-multiple somatic complaints.  A treatment record dated 
in June 1987 indicates the veteran had a reoccurrence of 
pharyngitis, the same condition which in 1966 was followed by 
the notation of a distinct possibility of viral pericarditis 
or mild carditis.  Finally, in January 1996, a cardiologist 
who apparently treated the veteran regarding his chest pain, 
surmised that while on a clinical basis the veteran's chest 
pain did not seem to be cardiac in nature, the veteran's 
abnormal Thallium scan revealed arteriosclerotic heart 
disease (ASHD) manifestations suggesting inferior myocardial 
infarction without recurrent angina.

In September 2001, the veteran testified that most recently, 
he has been told by a cardiologist that the main artery going 
into his heart has ruptured, thus preventing blood from going 
into his heart chamber.  According to the veteran, surgery is 
now required in order to place a stent, which would open that 
blood vessel.  The veteran emphasized at his hearing, that it 
has taken the Army more than 30 years to figure out what is 
wrong with him.  The veteran also indicated that he intended 
to seek civilian medical care in regards to the 
aforementioned procedure.  

Prior to testifying before a Member of the Board in September 
2001, the veteran also provided brief testimony regarding his 
heart condition at an October 1996 RO hearing.  At this time, 
he reiterated that while in service, he was diagnosed with 
acute pericarditis.

Based on a close review of the copies of the veteran's 
service medical records, the Board determines that new and 
material evidence has not been submitted in the form of this 
particular evidence.  The majority of the service medical 
records submitted, when not literally duplicative of records 
already obtained, are essentially duplicative in content.  
Specifically, most of the copies of the veteran's service 
medical records, including those pertaining to his 1966 
hospitalization, are cumulative as to establishing that the 
veteran was in fact diagnosed with acute pericarditis while 
in service.  Notably, the RO denied the veteran's claim 
seeking service connection for a heart disorder in April 1977 
not because there was no evidence of a heart condition in 
service, but because it appeared that such condition had 
resolved prior to the veteran's discharge from service, with 
no remaining residuals or other existing heart conditions.  
Rather than refuting this notion, the copy of the veteran's 
1966 hospitalization record actually adds credence to the 
RO's April 1977 decision, i.e. the record shows the veteran's 
EKGs gradually returned to "normal" and eventually the 
veteran was described as relatively "asymptomatic".

While copies of the veteran's service medical records are not 
sufficient to reopen the veteran's previously denied claim, 
the Board does, however, find that sufficient new and 
material evidence has been submitted in the form of the 
veteran's post-service medical evidence and personal 
testimony.  The evidence (in its entirety) is new, as it was 
neither previously of record nor previously considered by the 
RO in April 1977.  Of greater significance, the evidence is 
material in that at the very least, it evidences a continuity 
of heart-related symptomatology, whereas in April 1977, the 
RO determined that the veteran's heart condition had resolved 
with no existing residuals upon the veteran's discharge from 
service.  Consequently, all of the post-service medical 
evidence which has been submitted by the veteran, in addition 
to his personal testimony, must be considered in light of all 
the evidence, both old and new in order to fairly decide the 
merits of his claim of entitlement to service connection for 
a heart disorder.  Having determined that new and material 
evidence has been added to the record, the veteran's 
previously denied claim seeking entitlement to service 
connection for a heart disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
heart disorder is reopened; the appeal is granted to this 
extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

